          Case 1:20-cv-03070-RA Document 15 Filed 08/03/20 Page 1 of 5

                                                            USDC-SDNY
                                                            DOCUMENT
                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                            DATE FILED: 8/3/2020
FELIX SANCHEZ,

                                Petitioner,
                                                                20-CV-3070 (RA)
                    -against-
                                                                     ORDER
KEYSER,

                                Respondent.

RONNIE ABRAMS, United States District Judge:

       In 1992, Petitioner Felix Sanchez was convicted in New York Supreme Court of murder,

attempted murder, and gun possession, and was sentenced to an aggregate term of 50 years to life

in prison. In 1995, his convictions were affirmed on appeal. See People v. Sanchez, 216 A.D.2d

207 (1st Dep’t 1995), leave denied, 87 N.Y. 2d 850 (Nov. 20, 1995). On December 3, 1998,

Sanchez filed an initial petition seeking habeas corpus relief, which Judge Rakoff denied as

untimely on January 12, 2000. Sanchez v. Superintendent Portuondo et al., 99-CV-01911-JSR,

ECF No. 8. On January 4, 2020, Judge Rakoff denied Sanchez’s motion for relief from this

habeas judgment. Id. at ECF No. 19.

       Sanchez filed a further habeas petition dated April 4, 2020 seeking release pursuant to 28

U.S.C. § 2254(a) based on the extraordinary circumstances and risk to his health posed by

COVID-19. That petition was docketed in a new action before this Court on April 16, 2020, 20-

CV-3070-RA, ECF No. 1, as well as in the existing action before Judge Rakoff on April 23,

2020, 99-CV-01911-JSR, ECF No. 24. Judge Rakoff transferred Sanchez’s petition to the

Second Circuit pursuant to 28 U.S.C. § 1631 on the grounds that any second or successive

habeas petition must be certified by a panel of the Second Circuit under 28 U.S.C. §§

2244(b)(3)(A) and 2255(h). See 99-cv-01911-JSR, ECF No. 25 (citing Torres v. Senkowski, 316
          Case 1:20-cv-03070-RA Document 15 Filed 08/03/20 Page 2 of 5




F.3d 147, 151-52 (2d Cir. 2003)). In light of the fact that Mr. Sanchez’s April 4, 2020 petition

was docketed in both this action and the action before Judge Rakoff, and Judge Rakoff had

already addressed the petition, this Court declined to do so and closed the action on April 28,

2020. ECF 9.

       On May 11, 2020, an amended habeas petition was docketed in this action. ECF 10. The

amended petition was dated April 25, 2020, and thus appears to have been written but not docked

before the Court issued its April 28, 2020 Order. In light of the fact that this action was closed

on April 28, 2020, and Mr. Sanchez’s April 4, 2020 petition was currently pending before the

Second Circuit pursuant to Judge Rakoff’s April 27, 2020 Order, the Court denied Mr. Sanchez’s

amended habeas petition as moot on May 12, 2020. ECF 11.

       On June 23, 2020, in response to Judge Rakoff’s prior order transferring Mr. Sanchez’s

petition to the Second Circuit, the Second Circuit held that the petition “would not be successive

because the prior petition appears to have directly challenged Petitioner’s criminal judgment,

while the present proposed petition challenges Petitioner’s post-sentencing conditions of

confinement.” 99-cv-01911-JSR, ECF No. 26 (citations omitted). The Second Circuit therefore

transferred the case to Judge Rakoff for “whatever further action the district court finds

appropriate, including a determination of whether Petitioner’s claims should proceed under §

2254 or 42 U.S.C. § 1983.” Id. (internal quotation marks and citations omitted). On July 27,

2020, Judge Rakoff assigned representation of Mr. Sanchez to the C.J.A. attorney on duty and

directed the attorney to make the appropriate motion based on Mr. Sanchez’s pending petition.

99-cv-01911-JSR, ECF No. 27.

       On August 3, 2020, this Court received the attached letter motion for reconsideration of


                                                 2
          Case 1:20-cv-03070-RA Document 15 Filed 08/03/20 Page 3 of 5




its April 28 order. The letter motion is dated May 27, 2020, and thus appears to have been

written but not docked before the Second Circuit issued its June 23, 2020 order transferring Mr.

Sanchez’s petition to Judge Rakoff. In light of the fact that Mr. Sanchez’s April 4, 2020 petition

is currently pending before Judge Rakoff, this action remains closed and Mr. Sanchez’s letter

motion for reconsideration is denied as moot.

       The Clerk of Court is respectfully directed to mail this Order to Mr. Sanchez.

SO ORDERED.

 Dated:   August 3, 2020
          New York, New York



                                                                RONNIE ABRAMS
                                                             United States District Judge




                                                3
         Case 1:20-cv-03070-RA Document 15 Filed 08/03/20 Page 4 of 5



                          Felix Sanchez-92-A-2601
                      Sull ivan Correctional Facility
                                P.O. Box 116
                            Fallsburg, NY 12733
                             Dated: May 27, 2020
 Hon. Ronnie Abrams
 United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, NY 10007
 Re: Sanchez v. Keyser, 20-CV-3070(RA)
 Dear Judge Abrams:
      PLEASE TAKE NOTICE � hat, .this  · le�tE;r is
                                                 . �ritten
                                                       .      in the
above-reference d matter' in ,whic� petitioner      is   asking  for
reconsideration of this' C urt s prior orde_r _on April 28' 2020'
unde r Rul e 60(b)
              •   ( 6) 0 f Fe� eral Rules of Civil Procedure to re-
open
   . the action that_, Judge Abrams dismissed the petition dated
April 28, 2020 seeku�g release pursuant to 28 u.s.c. §2254(a)
based on the extraordinary circumstances and risk to his health
pose d by COVID-19. (See April 28, 2020 Order) .

   . �- R�consideration should be granted in light of the recent
decision in Ell eby v. Smith, 2020 WL 2611921 at *2 (SD Ny May    0


22,. 2020), in �hich_ petitioner's request f o� release d�e · t� the
Covid-19 p andemic, i s not the second or successive petition and
did not require leave of Court of Appeals to be f iled.
       2. In that regard, this case is now in a posture similar to
 the one facing Judge Ronnie Abrams when she dismissed the present
 case at bar . In Sanchez v. Keyser, No. 20-CV-3070, Judge Abrams
 dismissed the petition after Judge Rakoff concluded that an
 identical case before him was a second or successive petition
 requiring transfer to the Second Circuit.
        3. The instant petition is not a second or successiv                 e
                           the permission of a Court of          Appea ls  for
  petition requiring
 fil ing in a district court. Pursuant to 28 u.s.c. the         §2254 and is
 the proper vehicle for petitioner's to challenge                    continued
                                                inmate  duri ng  the  Covid-19
 confinement of medically vulnerable                     the  pres ent motioni
 pandemic. This Cour
                         t has jurisdiction to hear                       nave
                                                      g from   the  2020
 on the basis of the circumstances resultintitu           te    extr aord inary
coronavirus       pandemic       (COVID-19)      cons
                                                      edy requested       by   a
circumstances, which is the exact remrt                  in Elleby, at *2.
petitioner and
                   rejected by the district cou
      4. As this Court has decided that it 54,         is proper to issue a
                        pus ,  und er  28  u.s .c. §22     as to P�titioner.
wri t of  hab eas   cor
                                              that state court pris�ner may
(Elley at *3) which has concluded                                             t,
    all�ng [e]  the   cur ren t  hea lth  con ditions of their confinemen
"ch
Case 1:20-cv-03070-RA Document 15 Filed 08/03/20 Page 5 of 5
